Determination unanimously annulled, with costs, and matter remitted for *677further proceedings in accordance with the following memorandum: Petitioner, the owner of a nursing home in Syracuse, brought this article 78 proceeding to annul a determination made by respondents which held that petitioner’s nursing home could not be certified for skilled nursing care in accordance with the provisions of title XIX of the Federal 'Social -Security Act (U. S. Code, tit. 42, § 1396 et seq.), thus rendering her ineligible for further participation in the Medicaid program. As in Matter of Pasquale v. Lamine (42 A D 2d 674) decided herewith, petitioner produced evidence by qualified experts that although her nursing home did not conform to the Life Safety Code her patients were not adversely affected by these deficiencies. Petitioner introduced evidence of alternate methods employed by her which made the structure equivalent in safety to one in compliance with the code. Respondents failed to introduce counter-r vailing proof and the determination, therefore, is not supported by substantial evidence. (Review of determination denying certification of nursing home, transferred by order of Onondaga Special Term.) Present — Goldman, P. J., Witmer, Moule, Simons and Henry, JJ.